FILED
                                                                                 Jun 15 2018, 11:07 am

                                                                                      CLERK
                                                                                  Indiana Supreme Court
                                                                                     Court of Appeals
                                                                                       and Tax Court




      ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
      Leanna Weissmann                                           Curtis T. Hill, Jr.
      Lawrenceburg, Indiana                                      Attorney General of Indiana
                                                                 Ellen H. Meilaender
                                                                 Supervising Deputy Attorney
                                                                 General
                                                                 Andrew Kobe
                                                                 Deputy Attorney General
                                                                 Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Robert Lee Laird,                                          June 15, 2018
      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 69A05-1707-CR-1709
              v.                                                 Appeal from the Ripley Circuit
                                                                 Court
      State of Indiana,                                          The Honorable Ryan J. King,
      Appellee-Plaintiff.                                        Judge
                                                                 Trial Court Cause No.
                                                                 69C01-1601-F4-2



      Mathias, Judge.

[1]   Robert Lee Laird (“Laird”) was convicted in Ripley Circuit Court of Level 4

      felony child molesting and sentenced to ten years of incarceration. Laird



      Court of Appeals of Indiana | Opinion 69A05-1707-CR-1709 | June 15, 2018                            Page 1 of 17
      appeals and presents one issue, which we restate as whether the trial court erred

      by admitting evidence regarding the search history found on Laird’s computer.


[2]   We affirm.


                                  Facts and Procedural History
[3]   On December 25, 2015, twelve-year-old C.L. went to spend the latter part of

      Christmas Day with his father, having spent the earlier part of the holiday with

      his mother. Laird is C.L.’s uncle, the twin brother of C.L.’s father, and was also

      at C.L.’s father’s house that evening. C.L. had received a new iPad as a gift that

      day and sat on the couch close to his uncle Laird while they both played a game

      on the iPad. As they sat on the couch, Laird rubbed his pinky finger on C.L.’s

      penis over his clothing. C.L. initially thought Laird had done this accidentally,

      but when Laird kept touching him, he knew that it was improper. C.L. told his

      older sister about the incident but did not tell his father at that time.


[4]   Later that evening, Laird invited C.L. to sleep in a twin bed with him. When

      C.L. lay down with his uncle, Laird put his arms around the boy and slowly

      moved his hands down until he touched C.L.’s penis over his clothes. C.L.

      repositioned himself to get away from Laird’s hand. Laird then took C.L.’s

      hand and placed it under his clothes and on his penis. C.L. stated that he

      needed to get a drink of water and got up and left the bed. But instead of getting

      a drink, he again told his older sister, who told him that they needed to tell their

      father about what had happened. C.L. told his father, who then ordered his

      brother to leave the house. C.L. also sent a text message to his mother, telling

      Court of Appeals of Indiana | Opinion 69A05-1707-CR-1709 | June 15, 2018    Page 2 of 17
      her that she needed to contact him. C.L.’s mother eventually came and got her

      son and took him back to her home. C.L.’s parents called the police to report

      the incident.


[5]   During the course of the investigation, the police interviewed Laird twice. At

      the first interview, Laird claimed that C.L. was not innocent, stating that the

      boy had been playing with a toy lightsaber and pretending it was an erect penis.

      He also stated that C.L. had attempted to embarrass his sister while she was on

      the phone by eating a banana and being “provocative” with the banana. Tr.

      Vol. 3. pp. 44–45. Although Laird admitted that he rubbed C.L.’s belly while

      they were in bed, he denied having ever touched C.L.’s penis or making C.L.

      touch his penis. During a second interview, Laird again denied having touched

      C.L. improperly or having C.L. touch him improperly. He did state, however,

      that if he did touch C.L. inappropriately, it would have been accidental. During

      the police interview, Laird admitted that he was attracted to younger males, or

      as he put it, “younger dudes.” Tr. Vol. 3, p. 89. He also responded positively

      when asked if he found “young teens sexually attractive.” Id. at 90. But he later

      backtracked and claimed to be attracted only to “of age teens.” Id. at 92.


[6]   The police searched Laird’s computer. On a password-protected account with

      Laird’s name, the police found an internet search history that included searches

      for “naked twelve year old boy,” “nude twelve year old boy,” “young boy

      giving his first handjob,” “young boy giving a handjob,” and “boys first

      handjob fast cum,” in addition to other searches for naked young boys’ penises,



      Court of Appeals of Indiana | Opinion 69A05-1707-CR-1709 | June 15, 2018   Page 3 of 17
      father-son sex acts, and sex acts between men and boys. Appellant’s App. Vol.

      2, pp. 75–103.


[7]   On January 28, 2016, the State charged Laird with one count of Level 4 felony

      child molesting. Prior to trial, the State filed a notice of intent to introduce

      evidence under Evidence Rule 404(b) regarding the following: (1) Laird’s

      internet search history from December 12, 2015 showing that Laird searched

      for the terms “naked twelve year old boy” and “nude twelve year old boy”; (2)

      Laird’s internet search history from December 22, 2015 showing that Laird

      searched for the terms “young boy giving his first handjob,” “young boy giving

      a handjob,” and “boys first handjob fast cum”; (3) Laird’s 2016 conviction for

      dissemination of matter harmful to minors in which the victim was his

      underage niece; and (4) an incident in 1999 in which a nine-year-old boy

      alleged that Laird placed touched the child’s genitals while in a hotel hot tub.


[8]   Laird filed a motion seeking to exclude this evidence. The trial court held a

      hearing on these evidentiary matters on April 15, 2017. At the conclusion of the

      hearing, the trial court ruled that only the evidence of the searches on

      December 22, 2015, which was only three days before the incident with C.L.,

      would be admissible; the court ruled that evidence regarding the other internet

      searches and prior incidents would be inadmissible.


[9]   A jury trial was held on April 18–20, 2017. During the State’s opening

      statement, the prosecuting attorney mentioned Laird’s internet searches on




      Court of Appeals of Indiana | Opinion 69A05-1707-CR-1709 | June 15, 2018    Page 4 of 17
       December 22, 2015. Laird’s counsel objected, and the following exchange

       between the trial court and defense counsel took place:


               [Defense]: Just objecting for the record, that I don’t think the
               evidence is going to show this and that it’s inappropriate for
               Opening Statement, just objecting for the record.


               THE COURT: Well, the record will reflect that and I think it’s
               already been ruled upon in preliminary, I haven’t heard any
               reason to be contrary to that ruling.


       Tr. Vol. 2, p. 94.


[10]   Indiana State Police Detective Sergeant Christopher Cecil testified that he

       searched Laird’s computer and found the search history that included searches

       for the terms “young boy giving his first handjob,” “young boy giving a

       handjob,” and “boy’s first handjob fast cum,” all on December 22, 2015. Id. at

       132–33. Laird made no objection to this testimony. See id.


[11]   Immediately prior to the State’s closing argument, Laird’s counsel informed the

       trial court, “I just want the record to reflect the continuing objection to the three

       google search terms that I objected to in [the prosecuting attorney]’s opening

       statement so that I’m not interrupting in, during his closing argument.” Id. at

       156. The prosecuting attorney responded, “And I think for the record, Judge,

       [defense counsel] has objected throughout the preliminary proceedings in

       regards to the use of those, he objected in opening and I certainly understood

       his intentions for that objection and they continue throughout the trial.” Id.



       Court of Appeals of Indiana | Opinion 69A05-1707-CR-1709 | June 15, 2018   Page 5 of 17
[12]   The jury found Laird guilty as charged. At a sentencing hearing held on June

       28, 2017, the trial court sentenced Laird to ten years of incarceration. Laird

       now appeals.


                                       Discussion and Decision
[13]   Laird’s sole argument on appeal is that the trial court erred in admitting the

       evidence regarding the internet search history found on his computer. Decisions

       regarding the admission of evidence are left to the sound discretion of the trial

       court. Harrison v. State, 32 N.E.3d 240, 250 (Ind. Ct. App. 2015), trans. denied.

       On appeal, we review the trial court’s decision only for an abuse of that

       discretion, and the court abuses its discretion only if its decision regarding the

       admission of evidence is clearly against the logic and effect of the facts and

       circumstances before it, or if the court has misinterpreted the law. Id.


[14]   To preserve a claim of evidentiary error for purposes of appeal, a defendant

       must make a contemporaneous objection at the time the evidence is introduced.

       Brown v. State, 929 N.E.2d 204, 207 (Ind. 2010) (citing Jackson v. State, 735
N.E.2d 1146, 1152 (Ind. 2000)). This is true regardless of whether the appellant

       filed a pre-trial motion seeking to exclude the evidence in question. Id. “The

       purpose of this rule is to allow the trial judge to consider the issue in light of any

       fresh developments and also to correct any errors.” Id.


[15]   Here, Laird filed a pre-trial motion in limine to exclude reference to his internet

       search history; he also objected when the prosecutor referenced the internet

       search evidence in the State’s opening statement. However, Laird did not object

       Court of Appeals of Indiana | Opinion 69A05-1707-CR-1709 | June 15, 2018    Page 6 of 17
       at the time the evidence was introduced at trial.1 He therefore failed to preserve

       the issue for appeal.2 See id. Our conclusion is not altered by the fact that Laird

       made a “continuing” objection prior to the State’s closing argument. At that

       point, the evidence in question had already been presented to the jury, and it

       was too late to make a continuing objection. See id. (concluding that appellant

       failed to preserve evidentiary issue where his attempt to lodge a continuing

       objection was made only after the jury was presented with all of the evidence in

       question).


[16]   A claim that has been forfeited by a defendant’s failure to make a timely

       objection can still be reviewed on appeal if the court determines that a

       fundamental error occurred. Id. However, the fundamental error exception to

       the contemporaneous-objection requirement applies only “‘when the error

       constitutes a blatant violation of basic principles, the harm or potential for harm

       is substantial, and the resulting error denies the defendant fundamental due

       process.’” Id. (quoting Mathews v. State, 849 N.E.2d 578, 587 (Ind. 2006)). The

       alleged error must either make a fair trial impossible or constitute clearly blatant



       1
         For the same reason, we think Evidence Rule 103(b) is inapplicable. This rule provides that “Once the court
       rules definitively on the record at trial a party need not renew an objection or offer of proof to preserve a
       claim of error for appeal.” Here, the court did not rule definitively on the record at trial because Laird failed
       to make an objection at trial when the evidence was offered. Had he done so, and the trial court overruled his
       objection, then Evidence Rule 103(b) would have acted to preserve a claim of error even if Laird did not
       continue to object after the trial court’s initial evidentiary ruling. See K.G. v. State, 81 N.E.3d 1078, 1080 (Ind.
       Ct. App. 2017) (noting that the defendant preserved his claim of evidentiary error by renewing his pre-trial
       objection at the time the evidence was admitted, giving the trial court the opportunity to definitively rule on
       the record per Evidence Rule 103(b)).
       2
         The State does not argue that Laird failed to preserve his claim of evidentiary error. The State acknowledges
       that Laird did not object at the time the evidence was admitted but argues that the result is the same
       regardless of whether we view the issue was one of preserved error or fundamental error.

       Court of Appeals of Indiana | Opinion 69A05-1707-CR-1709 | June 15, 2018                               Page 7 of 17
       violations of basic and elementary principles of due process. Id. (citing Clark v.

       State, 915 N.E.2d 126, 131 (Ind. 2009)). The fundamental error exception is

       “extremely narrow” and reaches only those errors that are so blatant that the

       trial judge should have taken action sua sponte. Knapp v. State, 9 N.E.3d 1274,

       1281 (Ind. 2014) (citing Brewington v. State, 7 N.E.3d 946, 974 (Ind. 2014). “In

       sum, fundamental error is a daunting standard that applies ‘only in egregious

       circumstances.’” Id. (quoting Brown v. State, 799 N.E.2d 1064, 1068 (Ind.

       2003)).


[17]   Laird contends that the evidence regarding his internet search history was

       inadmissible under Indiana Evidence Rule 404(b). This rule provides:


               (b) Crimes, Wrongs, or Other Acts.

                     (1) Prohibited Uses. Evidence of a crime, wrong, or other act
                     is not admissible to prove a person’s character in order to
                     show that on a particular occasion the person acted in
                     accordance with the character.
                     (2) Permitted Uses; Notice in a Criminal Case. This evidence
                     may be admissible for another purpose, such as proving
                     motive, opportunity, intent, preparation, plan, knowledge,
                     identity, absence of mistake, or lack of accident. On request
                     by a defendant in a criminal case, the prosecutor must:
                          (A) provide reasonable notice of the general nature of
                          any such evidence that the prosecutor intends to offer at
                          trial; and
                          (B) do so before trial--or during trial if the court, for
                          good cause, excuses lack of pretrial notice.




       Court of Appeals of Indiana | Opinion 69A05-1707-CR-1709 | June 15, 2018       Page 8 of 17
[18]   Evidence Rule 404(b) is designed to prevent the jury from making the

       “forbidden inference” that prior wrongful conduct suggests present guilt.

       Halliburton v. State, 1 N.E.3d 670, 681 (Ind. 2013) (citing Byers v. State, 709
N.E.2d 1024, 1026–27 (Ind. 1999)). Or, as stated in Bassett v. State, 795 N.E.2d
1050, 1053 (Ind. 2003), the purpose behind Evidence Rule 404(b) is to

       “prevent[] the State from punishing people for their character, and evidence of

       extrinsic offenses poses the danger that the jury will convict the defendant

       because . . . he has a tendency to commit other crimes.” (internal quotation

       omitted). In assessing the admissibility of evidence under Evidence Rule 404(b),

       the trial court must first determine that the evidence of other crimes, wrongs, or

       acts is relevant to a matter at issue other than the defendant’s propensity to

       commit the charged act, and then balance the probative value of the evidence

       against its prejudicial effect pursuant to Evidence Rule 403. Halliburton, 1
N.E.3d at 681–82 (citing Wilson v. State, 765 N.E.2d 1265, 1270 (Ind. 2002)).

       The effect of Rule 404(b) is that evidence is excluded only when it is introduced

       to prove the forbidden inference of demonstrating the defendant’s propensity to

       commit the charged crime. Rogers v. State, 897 N.E.2d 955, 960 (Ind. Ct. App.

       2008), trans. denied.


[19]   Here, the State argues that the evidence regarding Laird’s internet search

       history was admissible under Evidence Rule 404(b)(2) to prove his

       “preparation” or “plan” to molest C.L.


[20]   In support of its argument, the State relies on Remy v. State, 17 N.E.3d 396 (Ind.

       Ct. App. 2014), trans. denied. In that case, the defendant was convicted of

       Court of Appeals of Indiana | Opinion 69A05-1707-CR-1709 | June 15, 2018    Page 9 of 17
       several counts of child molesting and one count of performing sexual conduct

       in the presence of a minor. The conduct of the defendant towards his victim, his

       girlfriend’s eleven-year-old son, reads like a parade of horrors. Included in

       Remy’s depraved behavior was wrapping the boy’s nude body in plastic wrap

       and then performing oral sex on him. During the trial, the State introduced

       several explicit pornographic images that had been found in the defendant’s

       home. Among these images was one of a man wrapped in plastic wrap

       engaging in oral sex with another man.


[21]   On appeal, Remy argued inter alia that the trial court erred by admitting the

       explicit pornographic images because they were irrelevant, unduly prejudicial,

       and inadmissible under Evidence Rule 404(b). The State argued that the images

       were properly admitted to prove the defendant’s plan to commit the charged

       crimes and that he was “clearly grooming” the victim. Id. at 399. The court

       cautioned that:


               [w]e believe this case presents an example of how a real danger
               exists that rationales such as “plan” and “grooming” are
               becoming all-purpose excuses to admit prejudicial evidence in
               child molestation cases. We must take care to ensure that Rule
               404(b)’s exceptions do not swallow the rule.


       Remy, 17 N.E.3d at 399–400 (footnote omitted). The Remy court concluded that

       the admission of the images did implicate Evidence Rule 404(b) because some

       of the pornographic images appeared to include children and because showing

       the pornography to the victim might itself constitute the crime of dissemination

       of materials harmful to a minor. Id. Ultimately, the court held:

       Court of Appeals of Indiana | Opinion 69A05-1707-CR-1709 | June 15, 2018   Page 10 of 17
               Because the danger of unfair prejudice accompanying the
               admission of these pornographic images substantially outweighs
               their probative value, we conclude the trial court erred by
               admitting the vast majority of these images. Given our standard
               of review, the fact that Remy showed the image involving saran wrap
               and oral sex to [the victim], and the image’s strong parallel to one of the
               charged acts, we would conclude the trial court did not abuse its
               discretion by admitting [the image involving plastic wrap and oral sex].
               However, the remainder of the challenged images should not
               have been admitted at trial.


       Id. at 401 (emphasis added).


[22]   In the present case, the evidence regarding Laird’s internet search history is

       similar to the pornographic image involving plastic wrap in Remy. That is, the

       evidence of Laird’s internet search history is admissible under the “plan”

       exception in Rule 404(b)(2) because the searches were close in time to when

       Laird committed the acts against C.L. and because Laird searched the internet

       for behavior to what he did to C.L.—young boys manipulating men’s penises.


[23]   We also note that the trial court did not permit the State to introduce other

       evidence found on Laird’s computer and only permitted the State to introduce

       evidence of Laird’s internet search history that was both close in time and very

       similar to his actions against C.L. Given these facts and circumstances, the trial

       court did not err in admitting the evidence of Laird’s internet search history

       under the “plan” exception to Evidence Rule 404(b). See Remy 17 N.E.3d at

       401. This is true regardless of whether we view Laird’s claim under the abuse of

       discretion standard or the fundamental error standard.


       Court of Appeals of Indiana | Opinion 69A05-1707-CR-1709 | June 15, 2018          Page 11 of 17
[24]   The State also argues that the evidence of Laird’s internet search history was

       admissible under the “intent” exception. The intent exception is available only

       “when a defendant goes beyond merely denying the charged culpability and

       affirmatively presents a claim of particular contrary intent.” Goldsberry v. State,

       821 N.E.2d 447, 455 (Ind. Ct. App. 2005). Laird argues that he denied

       committing the acts against his nephew and did not place his intent at issue.

       Although Laird did not assert a contrary intent at trial, he did state in his pre-

       trial statements to the police that, if he touched nephew in an inappropriate

       manner, it was accidental. This is sufficient to place his intent at issue. See Iqbal

       v. State, 805 N.E.2d 401, 408 (Ind. Ct. App. 2004) (defendant’s pre-trial

       statement to the police that a firearm went accidentally was sufficient to place

       his intent at issue and therefore permit state to introduce evidence of a prior

       incident in which defendant threatened defendant), trans. denied. Accordingly,

       the evidence regarding Laird’s internet search history was also admissible under

       the “intent” exception found in Evidence Rule 404(b)(2).


[25]   Lastly, we are of the opinion that any error in the admission of Laird’s internet

       search history was harmless. We will not reverse a conviction due to

       evidentiary error unless this error affects the substantial rights of the defendant.

       Teague v. State, 978 N.E.2d 1183, 1189 (Ind. Ct. App. 2012). An error is

       harmless if there is substantial independent evidence of guilt and we are

       satisfied that there is no substantial likelihood the challenged evidence

       contributed to the conviction. Id.




       Court of Appeals of Indiana | Opinion 69A05-1707-CR-1709 | June 15, 2018    Page 12 of 17
[26]   The evidence against Laird consisted mostly of the testimony of the victim.

       C.L.’s testimony was consistent and unequivocal. He also informed his sister of

       the touching immediately after they occurred and thereafter told his father, all

       on the same night that the touching occurred. Moreover, although Laird denied

       touching C.L. in his pre-trial statements to the police, he admitted to being

       sexually attracted to younger males. Given the strength of the evidence against

       Laird, the contested admitted evidence was merely cumulative. Accordingly,

       we affirm the judgment of the trial court.


[27]   Affirmed.


       Riley, J., concurs.


       May, J., concurs in result with a separate opinion.




       Court of Appeals of Indiana | Opinion 69A05-1707-CR-1709 | June 15, 2018   Page 13 of 17
                                                   IN THE
           COURT OF APPEALS OF INDIANA

       Robert Lee Laird,                                          Court of Appeals Case No.
                                                                  69A05-1707-CR-1709
       Appellant-Defendant,

               v.

       State of Indiana,
       Appellee-Plaintiff.




       May, Judge, concurring in result.

[28]   I agree with the majority that the trial court did not err when it admitted

       evidence of Laird’s internet search history from three days before the charged

       crime. However, I disagree with the majority’s holding that Laird waived this

       issue because defense counsel did not properly object at trial to the admission of

       the contested evidence. Therefore, I concur in result.


[29]   The majority holds Laird failed to preserve this matter for appeal because he did

       not object when the evidence was admitted. The majority holds that for the

       objection to preserve error for appeal, the trial court must have ruled “at trial . . .

       when the evidence was offered.” Slip op. at ¶15 n.1. Historically, motions in

       limine did not preserve issues for appeal, Tyra v. State, 506 N.E.2d 1100, 1102

       (Ind. 1987), because a trial court needed to be given the opportunity to rule on

       Court of Appeals of Indiana | Opinion 69A05-1707-CR-1709 | June 15, 2018               Page 14 of 17
       the admissibility of evidence in the context of the other evidence and arguments

       presented during trial. Id. at 1103. Once the trial court had so ruled, parties

       could request a “continuing objection” to “avoid the futility and waste of time

       inherent in requiring repetition of the same unsuccessful objection each time

       evidence of a given character is offered.” Hayworth v. State, 904 N.E.2d 684,

       692 (Ind. Ct. App. 2009).


[30]   However, in 2014, Evidence Rule 103 was edited such that it now provides:

       “Once the court rules definitively on the record at trial a party need not renew

       an objection or offer of proof to preserve a claim of error for appeal.” Ind.

       Evid. Rule 103(b). Thus, the modified Rule has eliminated the need for parties

       to request a continuing objection or to object repeatedly to the same class of

       evidence after the court has ruled once at trial.


[31]   Here, the trial court had ruled on the admissibility prior to trial, denying the

       admission of much of the evidence the State sought to admit, but admitting

       evidence of three internet searches conducted on December 22, 2015. At trial,

       Laird did not wait to object when the State offered the December 22 internet

       search evidence; rather, he objected during the State’s opening argument when

       the State mentioned the evidence collected from the search:


               [State]:     . . . and the evidence will show that this was planned.
                            Just three days prior, the Defendant’s laptop Google
                            search shows that he made three separate searches.


                                                      *****


       Court of Appeals of Indiana | Opinion 69A05-1707-CR-1709 | June 15, 2018       Page 15 of 17
               [Defense Counsel]: Just objecting for the record, that I don’t
                        think the evidence is going to show this and that it’s
                        inappropriate for Opening Statement, just objecting for
                        the record.


               The Court: Well, the record will reflect that and I think it’s
                       already been ruled upon in preliminary, I haven’t heard
                       any reason to be contrary to that ruling.


       (Tr. Vol. II at 93-94.)


[32]   Laird renewed that objection prior to closing argument in anticipation of the

       State mentioning the evidence again: “I just want the record to reflect the

       continuing objection to the three google search terms that I objected to in [the

       State’s] opening statement so that I’m not interrupting in, during his closing

       argument.” (Tr. Vol. III at 156.) The State indicated it “certainly understood

       [Laird’s] intentions for that objection and they continue throughout the trial.”

       (Id.)


[33]   On appeal, the State acknowledges in its brief that, although Laird did not

       object when the evidence was admitted,


               the prosecutor explicitly stated his understanding that Defendant
               had intended for his objection to this evidence to continue
               throughout the trial and there was no difference between the
               evidence as discussed prior to trial and the evidence as admitted
               at the trial such that the court might have viewed the issue
               differently had Defendant explicitly asked the court to revisit its
               ruling in the context of the trial.


       (Appellee’s Br. at 9 n.2)

       Court of Appeals of Indiana | Opinion 69A05-1707-CR-1709 | June 15, 2018   Page 16 of 17
[34]   While the best practice would still be to object contemporaneously with the

       admission of any disputed evidence, Evidence Rule 103 was amended to allow

       parties to rely on the existence of a continuing objection after a trial court has

       ruled definitively at trial. This rule does not limit the definition of “at trial” to

       when the evidence is offered during witnesses’ testimony; as a result, because

       an opening argument occurs “at trial,” Laird’s objection should be viewed as

       sufficient. The trial court rejected Laird’s objection during opening arguments,

       and the parties agree the trial court’s ruling would not have changed if Laird

       had reasserted it when the evidence was offered. Under these circumstances, I

       believe a party has presented adequate objection to preserve an evidentiary issue

       for appeal.


[35]   Nevertheless, as I agree with the final result reached by the majority, I

       respectfully concur in result.




       Court of Appeals of Indiana | Opinion 69A05-1707-CR-1709 | June 15, 2018    Page 17 of 17